Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,045,418 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a current control device configured to” in claims 1 and 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 13 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the Applicant recites acronym “CRI” in all the independent claims, however this may render claim indefinite because it cannot be determined with absolute certainty the meaning of the acronym. Accordingly, the Applicant shall introduce the acronym by spelling it out and then in the dependent claims, the Applicant may refer to it as the “CRI”. 
There appears to be a typo in claims 2 and 14, line 1, “the a” should recite “the”.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11, 13-14, 20, 22, 24-30 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0237636 to Lyons et al (hereinafter “Lyons”) in view of US Publication No. 2008/0062691 to Villard et al (hereinafter “Villard”) and further in view of JP2004253309 to Inuzuka.
With respect to claims 1, 13, 22, 23, 26-28, 31-34 and 38, Lyons teaches a light fixture comprising: a plurality of LEDs configured to output a cumulative light output (paragraph [0164] and Figure 11, element 59); a current control device configured to control a drive current provided to the plurality of LEDs (Figure 11, element 21), wherein the drive current comprises at least 700 mA (paragraph [0089]-[0091], wherein LEDs used, have a steady flow of 700 – 750 mA, thus the drive current must supply that amperage to the LEDs). Even though Lyons teaches adjusting drive current to achieve desired light intensity (paragraph [0089]), however he does not explicitly recite that the cumulative light output comprises an intensity of greater than or equal to 10,000 lumens and CRI of at least 90.
On the other hand, Villard teaches set of LEDs outputting intensity greater than or equal to 10,000 lumens (paragraph [0044]) and Inuzuka teaches Color Rendering Index (CRI) of at least 90 (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lyons’s light fixture to produce light output of at least 10,000 lumens or to have CRI of at least 90 as taught by Villard and Inuzuka respectively, because those specification are dictated by design choices and as taught by Lyons CRI and produced lumens can be adjusted as needed (see paragraphs [0064] and [0089]).
With respect to claims 2, 14, Lyons teaches the light fixture, wherein the plurality of LEDs comprises two or more strings of LEDs (paragraph [0169] and figure 13, first string having LEDs denoted with numeral 37 and the second string denoted with numeral 39).      
With respect to claim 3, Lyons teaches the light fixture wherein at least two of the two or more strings of LEDs comprise different color LEDs (paragraph [0169]).
With respect to claims 11 and 20, Villard teaches the light fixture of claim 1, further comprising: a plurality of heat-sink-mounted LED array modules (Figure 3A, element 140 and paragraph [0074], wherein each U-bar corresponds to a heat sink), each module engaging an LED-adjacent surface of a heat-sink base for transfer of heat from the module; a heat-sink heat-dissipating surface extending away from the modules (paragraphs [0074] and [0082]); at least one venting aperture through the heat-sink base to provide air ingress to the heat-dissipating surfaces adjacent to the aperture (Figure 3A, wherein each of the u shaped heat sinks has one ingress which can efficiently dissipate heat).
With respect to claims 25, 30, 36 and 37, Inuzuka teaches the light fixture, wherein the cumulative light output comprises a color temperature from 4000° K to 5000° K (paragraphs [0047] and [0048]).
With respect to claims 24, 29 and 35, Lyons does not explicitly recite that the total radiant flux ranges from 30,900 mW to 41,600 mW, however it would have been obvious matter of design choice to modify light fixture either by adding more LEDs or to adjust drive current to modify cumulative radiant flux, since applicant has not disclosed any specific structure or particular purpose for which  the light fixture must output the light in this range.
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0237636 to Lyons et al (hereinafter “Lyons”) in view of US Publication No. 2008/0062691 to Villard et al (hereinafter “Villard”) and JP2004253309 to Inuzuka and further in view of Rivas et al (“Rivas”) US Publication No. 2013/0141903.
With respect to claims 12 and 21,Lyons does not teach that a housing and an LED assembly secured with respect thereto and open to permit air/water-flow over the LED assembly, the LED assembly comprising: an LED-array; an extruded heat sink that has a base and heat-transfer surfaces extending from the base, wherein the heat-transfer surfaces are surfaces of a plurality of fins extending away from the base in a first direction, the fins including first and second fins along the opposite edges of the base, the first and second edge-adjacent fins also extending from the base in a second direction opposite to the first direction. 
On the other hand Rivas teaches LED light apparatus wherein a housing (Figure 22B) and an LED assembly secured with respect thereto and open to permit air/water-flow over the LED assembly, the LED assembly comprising: an LED-array (Figure 16, elements 184-187); an extruded heat sink that has a base and heat-transfer surfaces extending from the base (Figure 22A, elements 230 and 232, wherein the both heat sinks 230 and 232 extend in opposite direction from the base of the LED), wherein the heat-transfer surfaces are surfaces of a plurality of fins extending away from the base in a first direction, the fins including first and second fins along the opposite edges of the base, the first and second edge-adjacent fins also extending from the base in a second direction opposite to the first direction (as illustrated in Figure 22A, both heat sink fins 230 and 232 extend in opposite directions with respect to each other from the base of the LED).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the heat sinks as taught by Rivas in Lyons’s LED apparatus to effectively reduce the heat at the LED and therefore improve their performance and life expectancy. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0237636 to Lyons et al (hereinafter “Lyons”) in view of US Publication No. 2008/0062691 to Villard et al (hereinafter “Villard”) and further in view of JP2004253309 to Inuzuka and further in view of Pickard et al (US Publication No. 2011/0273079).
With respect to claim 4, Lyons teaches at least one of the strings comprising a red string (paragraph [0064]), however he does not explicitly teach wherein at least one of the strings comprises a Blue Shifted Yellow. On the other hand, Pickard teaches the light fixture comprising a Blue Shifted Yellow LEDs (paragraphs [0024] and [0061]).  
It would have been obvious to one of ordinary skill at the time the invention was made to also use Blue Shifted Yellow LEDs in Lyons’s light fixture, as taught by Pickard, because selecting colors of LEDs is a design choice and lies in an aptitude of one of ordinary skill in the art. 
With respect to claim 5, Pickard teaches utilizing Blue Shifted Yellow (BSY) LEDs (paragraphs [0024] and [0061]) and Lyons teaches LEDs of the same color having different color temperatures (paragraph [0064], i.e. white light of different color temperatures). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have BSY LEDs of different color temperatures because selecting colors and specifications for the lighting fixture is dictated by a design choice and does not require any additional circuit structural modifications.   

Allowable Subject Matter
Claims 6-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 6 and 15, the prior art of record does not anticipate nor render obvious a light fixture as disclosed in the independent claims 1 and 13, wherein he two or more strings of LEDs comprise a first string of LEDs and a second string of LEDs connected in parallel with the first string of LEDs, and wherein the light fixture further comprises: a first current control device connected in series with the first string of LEDs; a second current control device connected in series with the second string of LEDs; a first voltage measurement device coupled to the first string of LEDs and the second string of LEDs, the first voltage measurement device coupled to the first current control device and configured to control the first current control device; and a second voltage measurement device coupled to the first string of LEDs and the second string of LEDs, the second voltage measurement device coupled to the second current control device and configured to control the second current control device.
With respect to claims 7-10 and 16-19, those claims would also be allowable by the virtue of dependency on the claims 6 and 15 respectively. 



 





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ANGELA M LIE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/GAS/
Gay Ann Spahn
Supervisory Primary Examiner
Art Unit 3993